21-22108-rdd         Doc 107        Filed 09/09/21 Entered 09/09/21 11:49:39    Main Document
                                                 Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                         Chapter 11

        96 Wythe Acquisition LLC,                             Case no. 21-22108 (RDD)

                                    Debtor.
----------------------------------------------------------x

                 NOTICE OF AGENDA FOR SEPTEMBER 10, 2021 HEARING

This hearing will be Zoom.gov only. Parties must register in advance with the Bankruptcy
Court.

    A. Motion to Use Cash Collateral dated February 26, 2021, docket no. 5

        Responses filed: Objections dated March 1, 2021, docket no. 11, 24, and 37 by Benefit
        Street Partners Realty Operating Partnership, L.P

        Status: This matter is going forward.

    B. Motion to Lift Automatic Stay dated June 7, 2021, docket no. 45 filed by Juan Ramirez.

        Response Filed: Response dated September 3, 2021, docket no. 99 filed by Debtor.

        Status: This matter is going forward

    C. Motion to Quash Subpoena dated August 22, 2021, docket no. 90 filed by Williamsburg
       Hotel BK LLC.

        Response Filed: Objection dated September 3, 2021, docket no. 100 filed by ER Benefit
        Street Partners Realty Operating Partnership, L.P.

        Reply dated September 6, 2021, docket no. 101, filed by Williamsburg Hotel BK LLC.

        Reply dated September 7, 2021, docket no. 102, filed by Williamsburg Hotel BK LLC.

        Status: This matter is going forward..

    D. Motion to Further Extend Time to Filed Notices of Removal.

        Response Filed: None

        Status: This matter is going forward.
21-22108-rdd    Doc 107     Filed 09/09/21 Entered 09/09/21 11:49:39          Main Document
                                         Pg 2 of 2


   E. Motion to Employ Mayer Brown dated August 19, 2021, docket no. 89.

      Response Filed: Objection dated August 26, 2021, docket no. 92, filed by Benefit Street
      Partners Realty Operating Partnership, L.P.

      Reply dated September 7, 2021, docket no. 103, filed by Debtor.

      Status: This matter is going forward on request interim order.

Dated: New York, New York
       September 9, 2021
                                           BACKENROTH FRANKEL & KRINSKY, LLP
                                           Attorneys for the Debtor

                                           By: s/Mark A. Frankel
                                                  800 Third Avenue
                                                  New York, New York 10022
                                                  (212) 593-1100




                                               2
